DETAILED ACTION
This is a final Office action addressing applicants’ response 08 April 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 5, 7-9, 16, 21, 27-32 and 35-37 are pending and examined.
Claims 3, 6, 10-15, 17-20, 22-26, 33, 34, 38 and 39 are cancelled.

Proposed Claim for Allowability
The following proposed amendment has been drafted by the examiner and considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 

Claim 1. (proposed amendment) A compressible sound attenuation core comprising: 
at least one inflatable chamber comprising an interior portion defining said at least one inflatable chamber, and at least one three-dimensional [[shape]] shaped sound baffle, 
each said at least one baffle being within an interior of said chamber, each said baffle having a first portion extending from a first interior surface of said interior portion and a second portion extending from a second interior surface of said interior portion, said second interior surface being opposite said first interior surface, said first portion and said second portion being conical in shape and converging toward each other, each said baffle having a middle portion connecting said first portion of said respective baffle to said second portion of said respective baffle; 
said first portion of each said baffle, said second portion of said baffle and said middle portion of each said baffle having a longitudinal axis extending substantially perpendicular to said first interior surface and said second interior surface.



Drawings
Applicant’s replacement drawings dated 08 April 2022, are entered.

The drawings are objected to because Fig. 9D contains text that is blurry and unable to be read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s substitute specification dated 08 April 2022, is entered.


Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7-9, 16, 21, 27-32 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1: “may be comprised” (lines 7 and following) is language that is open ended and is not limited to “outer concentric or funnel rings”.  This language encompasses features that are both known and unknown to applicant at the time of filing.

Claim 32: “other plastic…” encompasses materials that are both known and unknown to applicant at the time of filing.  As a result, this language results in a lack of possession at the time of filing and thus the language does not meet the written description requirement.

Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: “may be comprised” is indefinite as it is unclear if this is a necessary requirement for the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3PATENTApplication No. 16/077,035Customer No. 137677
Claim(s) 1, 2, 4, 5, 7, 16, 21, 27-32, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Pilaar (U.S. Patent 8,469,144).

Claim 1: Pilaar discloses a compressible sound attenuation core comprising: 
an inflatable chambers (20) comprising opposite, external and interior surfaces (as shown); and 
one or more three-dimensional shape sound baffles (Col. 3, line 30, says the surfaces may have baffles which would include the interior of the bladder; Col. 3, lines 30 and following disclose the bladder may have corrugated features such as baffles, the shape is inherently three-dimensional in that it has a length, width and thickness); wherein said sound baffles are internal sound baffle within the inflatable chamber’s interior (as explained above, the disclosure notes the baffles may be on the surfaces of the bladder which would include the interior surface), wherein the one or more internal sound baffle are attached to opposite interior surfaces of the inflatable chamber of the compressible sound attenuation core (as explained above).  The language “may be comprised…each sound baffle” is considered optional and is not required to be met by the prior art.  

Claim 2: Pilaar discloses the compressible sound attenuation core of claim 1 further comprising: at least a first sheet of sound attenuation material (30) adhered to a first exterior surface of the inflatable chamber (Col. 3, lines 60-65).  

Claim 4: Pilaar discloses the compressible sound attenuation core of claim 2, wherein the first exterior surface of the inflatable chamber having attached thereto the at least first sheet of sound attenuation material is a predominant, barrier surface of the inflatable chamber (as shown generally in Fig. 1, the limitation is met).  

Claim 5: Pilaar discloses the compressible sound attenuation core of claim 2 further comprising: a supporting frame (e.g., Figs. 5 and 7 generally), wherein said frame has a channel (e.g., Fig. 5: 135) for receiving perimeter edges of the at least first sheet of sound attenuation material adhered to the first surface of the inflatable chamber (as shown and best understood).  

Claim 7: The compressible sound attenuation core of claim 1, wherein the one or more sound baffles provide an undulating exterior core surface (Col. 3, line 60 states the system may have corrugations by baffles, which would meet the limitation of “undulating”). 

Claim 16: Pilaar discloses a sound attenuation panel comprising: 
a.) the compressible sound attenuation core of claim 1 (as shown); and 
b.) a frame (Figs. 5-7, generally) comprising: 
a.) two parallel longitudinal channels  (120; as shown in Fig. 5, the member has at least two parallel longitudinal channels) and; 
b.) a central longitudinal opening (between two members 130); 
c.) a longitudinal groove (150); 
wherein the two parallel longitudinal channels are below the central longitudinal opening (as shown); and 
wherein the longitudinal groove is above the central longitudinal opening and opposite the two parallel longitudinal channels (as shown).

Claim 21: Pilaar discloses a sound attenuation structure comprising a plurality of sound attenuation panels of claim 16 (as shown in Fig. 8).  

Claim 27: Pilaar discloses the compressible sound attenuation core of claim 2 comprising an at least second sheet of sound attenuation material (40) affixed to at least one of the first sound attenuation material or a second exterior surface opposite the first surface of the inflatable chamber (as shown it is on the second surface of the chamber).  

Claim 28: Pilaar discloses the compressible sound attenuation core of claim 27, wherein the second sheet of sound attenuation material is identical to the first sheet of sound attenuation material (as disclosed they may both be Mass Loaded Vinyl).  

Claim 29: Pilaar discloses the compressible sound attenuation core of claim 27, wherein the second sheet of sound attenuation material is different from the first sheet of sound attenuation material (Col. 3, lines 65-67; Col. 4, line 10 notes the thickness of the layers may be varied).  

Claim 30: Pilaar discloses the compressible sound attenuation core of claim 27, wherein the second sheet of sound attenuation material is affixed to the second surface opposite the first surface of the inflatable chamber (as shown in Fig. 1).  

Claim 31: Pilaar discloses the compressible sound attenuation core of claim 29, wherein the second sheet of sound attenuation material is affixed to the second surface opposite the first surface of the inflatable chamber (as shown in Fig. 1).  

Claim 32: Pilaar discloses the compressible sound attenuation core of claim 2, wherein the sound attenuation material (SAM) is selected from the group consisting of one or more mass loaded vinyl (MLV), thermoplastic polyurethane (TPU), or other plastic or polymer, co-polymer material, rubber, polyvinyl chloride (PVC), high-mass/high/density PVC, a lead- impregnated fabric, a lead-impregnated plastic, a metal-impregnated material, a flexible felt of various thickness, a flexible fabric, Terrastrand® fabric, fiberglass, quilted fiberglass absorbers, a flexible foam, a rigid foam, melamine foam and polyurethane foam (see Col. 3, lines 50-60).  

Claim 36:  Pilaar discloses the compressible sound attenuation core of claim 1, wherein the one or more sound baffles comprise a chamber filed with a gas, a liquid or a solid (under the broadest reasonable interpretation in light of applicant’s specification, the baffle as indicated above is a chamber, and as provided would necessarily contain a gas based on how it is disclosed in the prior art).  

Claim 37: Pilaar discloses the compressible sound attenuation core of claim 1, wherein the inflatable chamber is filed with a gas selected from the group consisting of air, nitrogen, helium, neon, argon, hydrogen and oxygen (air per Col. 3, lines 35-37). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilaar in view of Von Ballmoos (U.S. Patent 8,528,260).

Claim 8: Pilaar discloses the compressible sound attenuation core of claim 4, except wherein the one or more sound baffles provide substantially cuboidal, parallel opposite predominant surfaces of the inflatable chamber.  Von Ballmoos teaches a similar sound absorbing panel where the baffles as substantially the claimed shape (7; as best understood).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  The examiner takes the position that the shape of the baffle would result in the claimed shape.

Claim 9: the obvious modification of the prior art provides the compressible sound attenuation core of claim 8, wherein the cuboidal parallel surfaces are predominant, barrier surfaces of the sound attenuation core.  The examiner takes the position that as no limitations provided to define what constitutes a “predominant, barrier” surface, the prior art meets the claimed limitation.  

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilaar.

Claim 35: the obvious modification of the prior art provides the compressible sound attenuation core of claim 1, except wherein the one or more sound baffles have a shape selected from cylindrical, concentric, rectangular, pyramidal, cuboidal and combinations thereof.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  The examiner takes the position that the shape of the baffles would not depart from the scope of operability of the prior art.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 08 April 2022:

Claim objections (response page 9):
	Applicant’s amendments to the claims overcome the objections under this heading and they are withdrawn.

Claim rejections 35 USC 112(b) (response page 9):
	Applicant’s amendments to the claims overcome the rejection under this heading with respect to the amendments made, and the rejections are withdrawn.  Some new rejections arise based on the amendments made, which the examiner addressed above.

Claim rejections – 35 USC 102 and 103:
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above.

Proposed claim:
	The examiner provided a proposed claim for allowability above.  Applicant should respectfully note that, while not an objection, claims 16 and 21 are written in independent form but incorporate features from claim 1.  The examiner requests claim 1 be written in the entirety into these claims, as they may be renumbered upon allowance which could result in improper dependency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649